DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-8, and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13, among other things, teach a method of securely authenticating a transponder (1) in communication with a server (2), the transponder comprising a processing unit connected to a memory unit, to a counter and to connection means so as to establish a communication with the server (2), characterised in that the method comprises steps of: calculating a one-time password (OTP) in the processing unit of the transponder (1) with help of a dedicated algorithm, said algorithm configured to implement at least part of a symmetric encryption and decryption algorithm described by Advanced Encryption Standard (AES) and being stored, on a basis of a current state of the counter and on a basis of a physical quantity determined in the transponder (1) following receipt of an interrogation signal received from a reading device (3), transmitting the one-time password (OTP) to the server (2) by means of the reading device (3), which determines the physical quantity of the transponder (1), and transmitting to the server (2), in addition to the one-time password (OTP), an information about the physical quantity determined in the reading device (3), receiving the one-time password (OTP) in the server (2) with the information about the 
Independent claims 14 and 23, among other things, teach a method of securely authenticating a transponder (1) in communication with a server (2), the transponder comprising a processing unit connected to a memory unit, to a counter and to connection means so as to establish a communication with the server (2), characterised in that the method comprises steps of: calculating a one-time password (OTP) in the processing unit of the transponder (1) with help of a dedicated algorithm, said algorithm configured to implement at least part of a symmetric encryption and decryption algorithm described by Advanced Encryption Standard (AES) and being stored, on a basis of a current state of the counter and on a basis of a physical quantity determined . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449